Order entered April 7, 2016




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-15-01197-CR

                         LAWRENCE ANTHONY KOSS, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 282nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F13-41780-S

                                           ORDER
         The Court GRANTS appellant’s motion for a complete reporter’s record.

         We ORDER court reporter Debi Harris to file a supplemental reporter’s record, within

TEN DAYS from the date of this order, that includes the following: (1) the January 23, 2014

Examining Trial; (2) State’s Exhibits 2, 7, 8, and 9 (CDs); and (3) Court’s Exhibit No. 1 the

sealed report.

         We further ORDER court reporter Debi Harris to file copies of the above items with the

Dallas County District Clerk within TEN DAYS from the date of this order.

         We ORDER appellant to brief the brief within FORTY DAYS from the date of this

order.


                                                      /s/   ADA BROWN
                                                            JUSTICE